J-S60039-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JOSE L. CRUZ

                            Appellant                 No. 1976 MDA 2013


               Appeal from the PCRA Order September 24, 2013
               In the Court of Common Pleas of Luzerne County
              Criminal Division at No(s): CP-40-CR-0000329-2006


BEFORE: OTT, J., STABILE, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                       FILED DECEMBER 30, 2014

        Jose Cruz (“Appellant”) appeals from the order dismissing his petition

filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§

9541-9546. We dismiss the appeal for the following reasons.

        Following trial, a jury found Appellant guilty of second-degree murder,1

robbery,2 theft by unlawful taking or disposition,3 and receiving stolen

property.4 The trial court sentenced Appellant to life imprisonment for the

felony murder conviction, and imposed a consecutive term of eight (8) to

____________________________________________


1
    18 Pa.C.S. § 2501.
2
    18 Pa.C.S. § 3701.
3
    18 Pa.C.S. § 3921.
4
    18 Pa.C.S. § 3925.
J-S60039-14



twenty (20) years’ imprisonment for the robbery conviction. 5                 After

Appellant’s post-sentence motions were denied by operation of law,

Appellant timely appealed.

        On April 22, 2010, this Court affirmed Appellant’s convictions, vacated

his separate Robbery judgment of sentence, but affirmed Appellant’s

judgment of sentence in all other respects. See Commonwealth v. Cruz,

2028 MDA 2008 (filed April 22, 2010) (unpublished memorandum).                  Our

Supreme Court of Pennsylvania denied Appellant’s petition for allowance of

appeal on October 6, 2010.

        Appellant filed a timely pro se PCRA petition on September 28, 2011.6
____________________________________________


5
  The trial court did not impose further penalties for the theft by unlawful
taking or receiving stolen property convictions.
6
    Appellant’s pro se PCRA petition purported to raise the following issues:

        1) Trial Counsel Mark Buffalino, was ineffective due to his failure
           to produce at trial, Forensic Findings of exculpatory evidence.

        2) Appellate Counsel Brian Corcoran, was ineffective due to his
           failure to include in his Post Sentencing Motions, Exculpatory
           Evidence which could have exonerated this Petitioner from
           this matter.

        3) Appellate Counsel Matthew Kelly, was ineffective due to his
           filing of a frivolous Concise Statement with the Trial Court.

        4) Appellate Counsel Matthew Kelly was ineffective due to his
           failure to raise claims of arguable merit.

        5) Attorney Robert M. Buttner, was ineffective due to his failure
           to raise issues of arguable merit in an appeal to the Superior
           Court.
(Footnote Continued Next Page)


                                           -2-
J-S60039-14



Appointed counsel filed a Supplemental PCRA Petition on February 1, 2013.7

The PCRA court denied Appellant’s petition on September 24, 2013, and
                       _______________________
(Footnote Continued)

      6) Attorney Robert M. Buttner was ineffective due to his failure
         to file an Amended Concise Statement, filed by Attorney
         Matthew Kelly.

      7) Petitioner was deprived of reasonable doubts to which he was
         entitled under the Federal Constitution.

      8) The District Attorney committed Prosecutorial Misconduct by
         his withholding of exculpatory evidence, which if introduced at
         trial could have exonerated this petitioner.

      9) Petitioner was denied a fair trial through the illegal trial fixing.

Appellant’s “Memorandum of Law P.C.R.A.” appended to the pro se PCRA

petition, pp. 2-3 (verbatim).

7
  The Supplemental PCRA Petition supplemented the issues purportedly
raised in Appellant’s pro se PCRA petition with the following four claims:

      1. [Appellant] alleges that counsel failed to investigate and
      follow through with finding a match for the blood of the t-shirt in
      evidence. While the DNA report excluded [Appellant], no match
      was ever found.

      2. [Appellant] alleges that the Commonwealth failed to turn
      over all documentation related to the DNA testing.

      3.   [Appellant] alleges that counsel failed to call witnesses
      including Tracy Smith and Mr. Flipens who would have indicated
      that these witnesses were with the victim after [Appellant] left
      the victim, and thus [Appellant] could not have committed the
      crime.

      4. [Appellant] alleges that counsel failed to obtain criminal
      records regarding witnesses called at trial which could have been
      used to challenge their credibility.

Supplemental PCRA Petition, p. 1.



                                            -3-
J-S60039-14



Appellant timely appealed on October 23, 2013. Upon motion of Appellant,

this Court remanded the matter for a Grazier8 hearing on February 24,

2014. The PCRA court conducted a Grazier hearing on March 20, 2014 and

granted Appellant’s request to proceed pro se.9    Ultimately, Appellant filed
____________________________________________


8
    Commonwealth v. Grazier, 713 A.2d 81 (Pa.1988).
9
 The transcript of the Grazier hearing illustrates without question that the
PCRA court properly counselled Appellant that, if he chose to proceed pro se,
he would be bound by the Pennsylvania Rules of Appellate Procedure and
would be held to the same standard of those with formal legal education:

       [The PCRA court]:      You understand that if you represent
       yourself, you’re going to be bound by all the normal rules and
       procedures with respect to your appeal?

       [Appellant]: Yes.

       [The PCRA court]: In other words, you’re going to be held to the
       same standard as if you had all the training and experience and
       education of a lawyer?

       [Appellant]: Yes.

See N.T. 3/20/2014, p. 4. In fact, the PCRA court took particular care to
explain to Appellant the potential pitfalls of representing himself:

       [The PCRA court]: You understand if certain issues aren’t raised,
       or if they’re not raised in the appropriate fashion, they can be
       waived or lost?

       [Appellant]: Yes.

       [The PCRA court]: Do you understand that?

       [Appellant]: Yes. If I may say --

       [The PCRA court]: In other words, to put it quite frankly, if you
       screw up or make mistakes, you’re stuck with those mistakes.
       Do you understand that?
(Footnote Continued Next Page)


                                           -4-
J-S60039-14



his brief with this Court on July 10, 2014. The Commonwealth filed its brief

on August 11, 2014.

      On appeal, Appellant presents the following issues for our review:

      1.) When raising a claim of insufficiency of evidence does the
      appellate court have to review the record of the total
      circumstances combined[?]
                       _______________________
(Footnote Continued)

      [Appellant]: I understand that, sir; but, at least I’ll be doing it
      for me, and someone else will not be making mistakes for me.

      [The PCRA court]: So, as I understand it, notwithstanding any
      of the advantages to having counsel represent you, you want to
      give up those advantages and represent yourself?

      [Appellant]: Yes, sir.

          [PCRA counsel]: Judge, if I might just make one comment
          regarding that he would be bound by all the rules and
          procedures of the Appellate Courts.

              I’ve read a couple of cases recently by the Appellate
          Courts where it seems like they’re not being quite as
          liberal as they once were in allowing pro se litigants to not
          conform to all the appellate rules when it comes to filing a
          brief. So, it may not be as liberal as it once was, just so
          he’s aware of that.

          [The PCRA court]: I’ve asked him that question.

                                          -----

                                EXAMINATION (cont’d.)

                                          -----

      [The PCRA court]: And you indicated that you understood that?

      [Appellant]: Yes, sir.

N.T. 3/20/2014, pp. 5-6. Ultimately, Appellant still elected to proceed pro
se, and the PCRA court acceded to Appellant’s request to represent himself
in the instant appeal. N.T. 3/20/2014, p. 7.



                                            -5-
J-S60039-14


      2.) Whether being represented by counsel or other . . . Is it not
      the appellant’s obligation to make sure the record be complete
      and fully correct in order to support the issues raised on appeal
      and does the exhibit support our layered claim of ineffective
      assistance, for failure to object, raise, and preserve the record[?]

      3.) A conviction can be sustained on wholly circumstantial
      evidence, however, does these exhibits contain a scientific
      certainty (relevant rebuttal evidence) complete the record for
      adaquate and appropriate appellate review and pronounce a
      manifest miscarriage of justice[?]

Appellant’s Brief, Statement of Questions Involved, p. 4 (all capitals

removed, all errors in original).

      In reviewing an order denying PCRA relief, our well-settled standard of

review is “to determine whether the determination of the PCRA court is

supported by the evidence of record and is free of legal error.      The PCRA

court’s findings will not be disturbed unless there is no support for the

findings in the certified record.” Commonwealth v. Barndt, 74 A.3d 185,

191-192 (Pa.Super.2013) (internal quotations and citations omitted).

      We note initially that the Pennsylvania Rules of Appellate Procedure

set forth mandatory briefing requirements for litigants. See Pa.R.A.P. 2101

et seq. Rule 2119 requires:

      (a) General rule. The argument shall be divided into as many
      parts as there are questions to be argued; and shall have at the
      head of each part–in distinctive type or in type distinctively
      displayed–the particular point treated therein, followed by such
      discussion and citation to authorities as are deemed pertinent.

Pa.R.A.P. 2119(a).      We may quash or dismiss an appeal where an

appellant’s brief fails to substantially conform to the briefing requirements.



                                     -6-
J-S60039-14



Pa.R.A.P. 2101; see also Commonwealth v. Adams, 882 A.2d 496, 497-

98 (Pa.Super.2005) (Superior Court may quash or dismiss appeals where

parties filed non-conforming briefs).

       Here, Appellant filed a brief that fails to comply with the requirements

of the Rules of Appellate Procedure governing the content of briefs and fails

to develop meaningful arguments.10 Although this Court may construe pro

se briefs liberally, pro se status confers no special benefit upon Appellant.

Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa.Super.2003). Where an

appellant’s    disregard    of   the   Rules   of   Appellate   Procedure   precludes

meaningful judicial review, we are constrained to dismiss the appeal.

       Appeal dismissed.

       Judge Ott joins the memorandum.

       Judge Stabile concurs in the result.




____________________________________________


10
   In his brief, Appellant presents an eighteen-page Argument section that
does not correspond to the three claims contained in the Statement of
Questions Involved. Instead, the Argument appears to state nine additional
questions for our review, and appears to be little more than a second
statement of questions presented. To the extent the Argument’s claims are
comprehensible and correspond to previously properly raised PCRA claims,
they are supported by decidedly sparse legal authority, and even less
citation to the record. In short, the Argument fails to explain why this Court
should agree with the various claims, even if they had been properly raised
and argued.



                                           -7-
J-S60039-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2014




                          -8-